FILED
                             NOT FOR PUBLICATION                            AUG 05 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARCELA MATIAS-PABLO; MATEA                      No. 10-70538
PABLO-MATIAS,
                                                 Agency Nos. A079-811-154
              Petitioners,                                   A079-811-153

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted August 3, 2011 **
                                Seattle, Washington

Before: NOONAN and M. SMITH, Circuit Judges, and GUILFORD, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Andrew J. Guilford, United States District Judge for
the Central District of California, sitting by designation.
      Petitioners Marcela Matias-Pablo and Matea Pablo-Matias (Petitioners)

petition for review of the decision of the Board of Immigration Appeals (BIA)

denying their motions to suppress and applications for asylum and withholding of

removal. As the facts and procedural history are familiar to the parties, we do not

recite them here except as necessary to explain our disposition. We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Petitioners’ claims are not advanced by their previous motion to suppress the

evidence obtained through the immigration agents’ alleged Fourth Amendment

violations. “[E]ven if such violations occurred, they would not prevent reliance by

the Board . . . on petitioners’ voluntary admission of illegal entry at the subsequent

[removal] hearing.” Magallanes-Damian v. INS, 783 F.2d 931, 934 (9th Cir. 1986)

(alterations and internal quotation marks omitted) (collecting cases). Petitioners’

“admission[s] constitute[] substantial evidence” supporting the BIA’s conclusion

that they were subject to removal. Rodriguez-Gonzalez v. INS, 640 F.2d 1139,

1140 (9th Cir. 1981).

      We have jurisdiction to review the BIA’s application of 8 U.S.C.

§ 1158(a)(2)(B)’s one-year filing requirement to the undisputed facts of this case,

and we hold that the BIA properly rejected Petitioners’ asylum applications as




                                           2
untimely. Toj-Culpatan v. Holder, 612 F.3d 1088, 1092 (9th Cir. 2010) (per

curiam).

      Substantial evidence supports the BIA’s conclusion that Petitioners are not

entitled to withholding of removal under 8 U.S.C. § 1231(b)(3) because they failed

to establish “that it is more likely than not that [they] would be subject to

persecution on one of the specified grounds.” Al-Harbi v. INS, 242 F.3d 882, 888

(9th Cir. 2001) (internal quotation marks omitted). Harassment, discrimination,

and economic deprivation do not necessarily constitute persecution. Ghaly v. INS,

58 F.3d 1425, 1431 (9th Cir. 2005); Nagoulko v. INS, 333 F.3d 1012, 1016 (9th

Cir. 2003). Nor did Petitioners introduce evidence that would compel the

conclusion that they are likely to be persecuted on account of their actual or

imputed political beliefs. Cf. Rios v. Ashcroft, 287 F.3d 895, 900–01 (9th Cir.

2002). The BIA properly considered the fact that Petitioners’ family members

have remained in Guatemala for a number of years “without incident.” Hakeem v.

INS, 273 F.3d 812, 816 (9th Cir. 2001), superseded by statute on other grounds as

stated in Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007) (per curiam).

      Petition for review DENIED.




                                            3